Name: Regulation (EEC) No 823/75 of the Council of 27 March 1975 amending Regulation (EEC) No 823/68 as regards the conditions for the entry of certain cheeses under certain tariff headings and Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 3 . 75 Official Journal of the European Communities No L 79/3 REGULATION (EEC) No 823/75 OF THE COUNCIL of 27 March 1975 amending Regulation (EEC) No 823/68 as regards the conditions for the entry of certain cheeses under certain tariff headings and Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 740/75 (2 ), and in particular Article 14(6) thereof ; Having regard to the proposal from the Commission ; Whereas, in an arrangement concluded with Canada on 28 February 1975, it is provided that the Commu ­ nity shall establish , in the framework of its auto ­ nomous policy, special import arrangements for Cheddar which meet certain conditions ; whereas these arrangements provide for a levy of 15 units of account per 100 kg ; Whereas Council Regulation (EEC) No 823/68 (3) of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products, as last amended by Regulation (EEC) No 467/75 (4), must therefore be amended ; Whereas the guide price for milk and the threshold prices will be altered with effect from 16 September 1975 ; whereas the free-at-frontier values of Emmen ­ taler, Gruyere, Sbrinz, Bergkase and Appenzell cheeses falling within subheading 04.04 A I and the free-at ­ frontier value of Cheddar falling within subheading 04.04 E I b) 1 must therefore be adjusted accordingly ; Whereas Council Regulation (EEC) No 950/68 (5) of 28 June 1968 on the Common Customs Tariff was amended by Regulation (EEC) No 656/75 (6) ; whereas in the interests of clarity this amendment should be incorporated in Annex II to Regulation (EEC) No 823/68 ; Whereas the tariff nomenclature in Annex II to Regu ­ lation (EEC) No 823/68 is that used in the Common Customs Tariff, HAS ADOPTED THIS REGULATION : A rticle 1 An Article 6b as follows is inserted in Regulation (EEC) No 823/68 : 'Article 6b The levy on 1,00 kg of a product in Group 10 and falling within subheading 04.04 E I b) 1 aa) shall be equal to 15 units of account.' Article 2 Annex II to Regulation (EEC) No 823/68 is amended as follows : 1 . The description of the goods falling within subheading 04.04 E I b) 1 of the Common Customs Tariff is replaced by the description in Annex I to this Regulation . 2 . The text of footnote 4 is replaced by the following : '(4 ) (a ) In the case of Emmentaler, Gruyere, Sbrinz, Bergkase and Appenzell , "whole cheeses" means whole cheeses of the conventional flat cylindrical shape of the following net weights :  Emmentaler : not less than 60 kg but not more than 130 kg,  Gruyere and Sbrinz : not less than 20 kg but not more than 45 kg,  Bergkase : not less than 20 kg but not more than 60 kg,  Appenzell : not less than 6 kg but not more than 8 kg ; (b) in the case of Cheddar, "whole cheeses" means :  whole cheeses of the conventional fiati: cylindrical shape of a net weight of not less than 39 kg but not more than 44 kg,  cubic blocks of cheese of a net weight of not less than 16 kg but not more than 21 kg.' 3 . The following text is added after the footnotes : ' NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the unit of account referred to in the subdivisions of this heading shall , notwith ­ (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 74, 22 . 3 . 1975, p. 1 . (3 ) OJ No L 151 , 30 . 6 . 1968 , p. 3 . (4 ) OJ No L 52, 28 . 2 . 1975, p. 10 . (5 ) OJ No L 172, 22 . 7 . 1968 , p. 1 . (6) OJ No L 72, 20 . 3 . 1975, p. 1 . No L 79/4 Official Journal of the European Communities 28 . 3 . 75 2 . With effect from 16 September 1975 the Common Customs Tariff annexed to Regulation (EEC) No 950/68 is amended in accordance with Annex IV to this Regulation . Article 5 The changes in nomenclature provided for in Articles 1 , 2 , 3 and 4 shall not affect import or export licences or certificates issued before the date from which such changes are to apply . standing general rule C 3 contained in Part I , Section I , of the Common Customs Tariff, be the representative rate , if such rate is fixed pursuant to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62).' Article J With effect from 16 September 1975 the descriptions of the goods falling within subheadings 04.04 A I and 04.04 E I b) 1 aa) of the Common Customs Tariff contained in Annex II to Regulation (EEC) No 823/68 are replaced by those contained in Annex II to this Regulation . Article 4 1 . The Common Customs Tariff annexed to Regula ­ tion (EEC) No 950/68 is amended in accordance with Annex III to this Regulation . Article 6 This Regulation shall enter into force on 1 April 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1975 . For the Council The President M. A. CLINTON ANNEX 1 Amendment to Annex II to Regulation (EEC) No 823/68 as from 1 April 1975 CCT heading No Description 04.04 E. (Unchanged ) 1 . (Unchanged ) a) (Unchanged ) b ) (Unchanged) 1 . Cheddar, including Chester : aa ) Whole cheeses ( 4 ) made from unpasteurized milk, of a minimum fat content of 50 °/o by weight, in the dry matter , matured for at least nine months and of a free-at-frontier value of not less than 186-20 u.a . per 100 kg net weight ( 2 ) bb ) Other 28 . 3 . 75 No L 79/5Official Journal of the European Communities ANNEX II Amendments to Annex II to Regulation (EEC) No 823/68 as from 16 September 1975 CCT heading No Description 04.04 Cheese and curd : A. Emmentaler, Gruyere, Sbrinz, Bergkase and Appenzell , not grated or powdered : I. Of a minimum fat content of 45 °/o by weight, in the dry matter, matured for at least three months (2 ) : a ) Whole cheeses (4 ) of a free-at-frontier value (5 ) per 100 kg net weight of : 1 . 196.06 u.a . (a ) or more, but less than 216.06 u.a . ( a ) 2 . 216-06 u.a . (a ) or more b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side, of a net weight : aa ) Of not less than 1 kg but less than 5 kg and of a free-at-frontier value (5 ) of not less than 216-06 u.a . (a ) but less than 244.06 u.a . ( a ) per 100 kg net weight bb ) Of not less than 450 g and of a free-at-frontier value (5 ) of not less than 244-06 u.a . (a ) per 100 kg net weight 2 . Other, of a net weight of not less than 75 g but not more than 250 g (a ) and of a free-at-frontier value (5 ) of not less than 264.06 u.a . ( a ) per 100 kg net weight II . (Unchanged) E. (Unchanged) 1 . (Unchanged ) a ) (Unchanged) b) (Unchanged ) 1 . Cheddar, including Chester : aa) Whole Cheddar cheeses (4), made from unpasteurized milk, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least nine months and of a free-at-frontier value of not less than 193.10 u.a . per 100 kg net weight (2) bb) Other (a ) For imports into the United Kingdom , this free-at-frontier value shall be reduced by 9-99 u.a . per 100 kg net weight. No L 79/6 Official Journal of the European Communities 28 . 3 . 75 ANNEX III Amendments to the Common Customs Tariff as from 1 April 1975 Chapter 4 of the Common Customs Tariff is amended as follows : I.- The text of additional note 4 is replaced by the following : '4 (a ) The expression "whole cheeses", as used in subheading 04.04 Ala), shall be taken to apply to whole cheeses of the conventional flat cylindrical shape of the following net weights :  Emmentaler : not less than 60 kg but not more than 130 kg ;  GruyÃ ¨re and Sbrinz : not less than 20 kg but not more than 45 kg ;  Bergkase : not less than 20 kg but not more than 60 kg ;  Appenzell : not less than 6 kg but not more than 8 kg. (b ) The expression "whole cheeses", as used in subheading 04.04 E I b) 1 aa), shall be taken to apply to :  Whole cheeses of the conventional flat cylindrical shape of a net weight of not less than 39 kg but not more than 44 kg,  cubic blocks of cheese of a net weight of not less than 16 kg but not more than 21 kg.' 2 . Subheading 04.04 E I b ) 1 is amended as follows : Rate of duty CCT heading No Description conventionalautonomous % or levy (L) % E. (Unchanged)04.04 1 . (Unchanged ) a) (Unchanged) b ) (Unchanged) 1 . Cheddar, including Chester : aa) Whole Cheddar cheeses, made from unpasteurized milk,, of a minimum fat content of 50 °/o by weight,, in the dry matter, matured for a least nine months and of a free-at-frontier value of not less than 186.20 u.a . per 100 kg net weight (b) 23 (L) 23 (L)bb ) Other ;b ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 28. 3 . 75 No L 79/7Official Journal of the European Communities ANNEX IV Amendments to the Common Customs Tariff as from 16 September .1975 In Chapter 4 of the Common Customs Tariff the entries relating to subheadings 04.04 A I and E I b ) 1 aa) are amended as follows : Rate of duty CCT heading No s Description autonomous % or levy (L) conventional % 1 2 ¢ 3 4 04.04 Cheese and curd (a ) : A. Emmentaler, GruyÃ ¨re, Sbrinz, Bergkase and Appenzell , not grated or powdered : I. Of a minimum fat content of % by weight, in the dry matter, matured for at least three months (b) a) Whole cheeses of a free-at-frontier value per 100 kg net . , i-., s ., weight of : 1 . 196.06 u.a . (*) or more, but less than 216.06 u.a. (*) 23 (L) (c) 2 . 216.06 u.a . (*) or more - 23 (L)  (c) b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side, of a net weight : aa) Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 216.06 u.a . (*) but less than :244.06 u.a . (*) per ICO kg net weight 23 (L) (c) bb ) Of not less than 450 g and of a free-at-frontier value of not less than 244.06 u.a . (*) per 100 kg .. net weight 23 (L) (c) 2 . Other, of a net weight of not less than 75 g but not more than 250 g and of a free-at-frontier value of not less than 264-06 u.a . (*) per 100 kg net weight 23 ( L) (c) II . (Unchanged) I E. (Unchanged) 1 . (Unchanged) a) (Unchanged) b) (Unchanged) 1 . Cheddar, including Chester : aa) Whole Cheddar cheeses (4 ), made from unpasteuri ­ zed milk, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least nine months and of a free-at-frontier value of not less than 193.10 u.a . per 100 kg net weight (b) 23 (L) bb ) Other 23 ( L) .  (*) For imports into the United Kingdom, this free-at-frontier value shall be reduced by 9.99 u.a . per 100 kg net weight.